Citation Nr: 0507761	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  02-15 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1983.

This case came to the Board of Veterans' Appeals (Board) from 
a March 2002 RO decision that denied, in pertinent part, 
service connection for erectile dysfunction.
The veteran filed a notice of disagreement with this decision 
in April 2002, and the RO issued statement of the case in 
August 2002.  In October 2002, he timely perfected his 
appeal.

In February 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


FINDING OF FACT

Erectile dysfunction was first diagnosed many years after the 
veteran's active military service, was not shown during 
service, and is not causally related to or otherwise 
aggravated by the veteran's service-connected disabilities.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
active service, nor proximately due to, the result of, or 
aggravated by his service-connected disabilities. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 448 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records; his contentions, including 
testimony provided before the Board in February 2004; a 
February 2004 statement from the veteran's spouse; the report 
of a VA examination for diabetes mellitus, dated in February 
2002; and VA records for outpatient treatment on various 
dates between 2001 and 2002.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.  

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, is proximately 
due to or the result of a service-connected disease or 
injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004). 
 
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

When there is aggravation of a non-service-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the veteran is seeking entitlement to service 
connection for erectile dysfunction.  He specifically alleges 
that this condition has been caused or aggravated by 
medications he takes for his service-connected diabetes 
mellitus, type II.

In reviewing the veteran's claims folder, there is no finding 
or diagnosis of erectile dysfunction noted in the service 
medical records, including the veteran's retirement 
examination, performed in January 1983.  

The veteran was first given a diagnosis of erectile 
dysfunction in 2000, some 17 years after service separation.  
A urology consultation, dated in June 2000, noted the 
veteran's history of curvature of his penis dorsally starting 
six months ago, and now causing pain with erections and 
difficult vaginal penetration.  The report concluded with an 
assessment of a 62-year old gentleman with mild compensated 
prostatism, hypertension, and diabetes mellitus, as well as 
newly diagnosed Peyronie's disease of six months duration.  A 
treatment report, dated in March 2001, noted his having 
problems with Peyronie's disease and erectile dysfunction.  
The report recommended treatment consisting of injections of 
Verapamilat.  He received these injections in April and May 
2001.  A treatment report, dated in June 2001, noted that the 
Peyronie's disease was improving.  The report concluded with 
a diagnosis of Peyronie's disease, erectile dysfunction.  

In February 2002, a VA examination for diabetes mellitus was 
conducted.  The report noted the veteran's history of having 
been diagnosed with diabetes mellitus three years earlier.  
He reported symptoms of his diabetes mellitus consisting of 
dry mouth, polyuria, polydipsia with decreased energy.  It 
also noted his history of having been diagnosed with 
hypertension in 1983.  Finally, he reported a history of 
erectile dysfunction over the past two years, and complained 
of decreased sex drive.  He indicated that he was able to 
achieve vaginal penetration, as well as achieve orgasm and 
ejaculation; however, he has difficulty in maintaining an 
erection.  The report concluded with diagnoses of history of 
Type II Diabetes (no disease found); hypertension; and 
erectile dysfunction secondary to Peyronie's disease.  

In support of his claim herein, the veteran contends that he 
has erectile dysfunction secondary to medicines he takes for 
his service-connected diabetes mellitus.  Although the 
veteran is certainly competent to provide a report of a 
history of symptoms, he is not shown to have the requisite 
medical expertise to provide a clinical opinion that his 
erectile dysfunction is causally related to medications he 
takes for his service-connected diabetes mellitus. Espiritu 
v. Derwinski, 2 Vet. App. 492.  While the veteran is shown to 
currently have erectile dysfunction, there is no medical 
evidence indicating that this condition has been caused or 
aggravated by his service-connected diabetes mellitus, or any 
of the other conditions for which he is service-connected 
(degenerative joint disease of the left knee; residuals of 
right knee injury with arthritis; chronic lumbosacral strain 
with arthritis; chronic prostatitis; degenerative changes of 
the cervical spine; residuals of fractured ribs; residuals of 
fractured right clavicle with degenerative changes).  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for erectile 
dysfunction.  This disability was first formally diagnosed in 
2000, was not incurred in or aggravated by active service, 
nor proximately due to, the result of, or aggravated by his 
service-connected disabilities.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  
 
The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Pelegrini Court held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  18 Vet. App. at 120-121. 

The November 2001 and April 2003 RO letters, and the August 
2002 statement of the case (SOC), in aggregate, advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertained to the claim.  He was specifically 
advised that it was his responsibility to support the claim 
with appropriate evidence.  Finally, he was advised of what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The RO's original VCAA letter, dated in November 2001, was 
sent prior to the first AOJ adjudication of the claim.  An 
expanded VCAA notice letter was provided by the RO in April 
2003.  Although the notice provided to the appellant in April 
2003 was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond, 
and actively submitted evidence in support of his claim 
herein.  He was also provided a hearing before the Board 
where questions were asked of him for the purpose of 
determining whether any relevant evidence remained 
outstanding.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the VA treatment records identified by the veteran.  
The veteran has at no time referenced outstanding private or 
VA treatment records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, a 
medical examination and opinion was obtained in February 
2002, and there is no objective evidence otherwise suggesting 
causal or aggravating link between this condition and the 
veteran's active duty service, or his service-connected 
disabilities.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to this claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  


ORDER

Entitlement to service connection for erectile dysfunction is 
denied.


	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


